IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-17-00308-CR

ERNEST EARL WASHINGTON, JR.,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2016-1709-C2


                                        ORDER

       This appeal was abated on June 13, 2018 because no brief had been filed. The trial

court held a hearing and set the time for appellant’s brief to be filed.

       Accordingly, this appeal is reinstated, and, consistent with the trial court’s order,

appellant’s brief is due August 13, 2018.


                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Order issued and filed July 18, 2018